Broyles, C. J.
“In a certiorari ease the answer of the trial judge is the only source from which knowledge óf the facts of the case and the rulings made therein can be derived. Buckner v. State, 115 Ga. 238 (41 S. E. 583). And where, in such a case, the trial judge in his answer states that he can not remember the facts of the case, or what occurred upon the trial, it is useless to sustain exceptions to the answer and to require him to respond more fully. Where such an answer is filed, the judge of the superior court, upon the hearing of the certiorari, can do nothing but overrule the same.” Gilmore v. Georgian Co., 17 Ga. App. 759 (88 S. E. 416) , and cit.; Hicks v. Lindsey, 22 Ga. App. 674 (97 S. E. 101); Macris v. Tsipourses, 35 Ga. App. 671 (5) (134 S. E. 621). Under the ruling just stated, the court in, the instant case did not err in striking the exceptions to the answer of the trial judge or in overruling the certiorari.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.